[NOT FOR PUBLICATION]

UNITED STATES COURT OF APPEALS
FOR THE FIRST CIRCUIT


No. 97-1544

MOSHE ROTHMAN,

Plaintiff, Appellant,

v.

COMMONWEALTH OF MASSACHUSETTS, ET AL.,

Defendants, Appellees.



APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MASSACHUSETTS

[Hon. Nathaniel M. Gorton, U.S. District Judge]                                                                 



Before

Torruella, Chief Judge,                                                      
Boudin and Stahl, Circuit Judges.                                                          



Moshe Rothman on brief pro se.                         
Frank E. Reardon, Kenneth R. Kohlberg, Amy M. Campbell and  Hassan                                                                              
&amp; Reardon, P.C. on Notice of Objection for appellees.                       



October 1, 1997


Per  Curiam.     Plaintiff's  action  was  properly                                 

dismissed  for the  reasons stated  in  the district  court's

February 13, 1997 order.

Affirmed.  Loc. R. 27.1.                              

-2-